Citation Nr: 1603541	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative disc disease, L5-S1, (lumbar spine disability) for the period from March 6, 2007, to January 6, 2008.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine disability from January 7, 2008, to March 14, 2013.

3.  Entitlement to a rating in excess of 40 percent for lumbar spine disability from March 15, 2013.

4.  Entitlement to a rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This appeal to the Board of Veterans' Appeal arose from a March 2011 rating decision in which the RO granted service connection for lumbar spine disability, and assigned an initial 10 percent rating, effective March 6, 2007, and a 20 percent rating, effective January 7, 2008.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2015, the Board remanded the claims then on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further development, the AOJ increased the Veteran's rating for his lumbar spine disability to 40 percent, effective March 15, 2013.  In an October 2015 supplemental SOC (SSOC), the AOJ denied a higher initial rating in excess of 10 percent prior to January 7, 2008, a rating in excess of 20 percent prior to March 15, 2013, and a rating in excess of 40 percent from March 15, 2013.

Further, after accomplishing the requested action, the AOJ, in an October 2015 rating decision, granted service connection and awarded a separate, 20 percent rating for lumbar radiculopathy of the right lower extremity as a neurological manifestation of the Veteran's service-connected lumbar spine disability, effective April 18, 2011.  Because this action by the AOJ in effect resulted in a separate rating for a manifestation which was considered part and parcel of the Veteran's service-connected lumbar spine disability, the Board believes that this issue should also be viewed as being in appellate status.

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ increased the Veteran's rating for his service-connected lumbar spine disability, to 40 percent, effective March 15, 2013, and awarded a separate rating for lumbar radiculopathy of the right lower extremity from April 18, 2011, because higher ratings are still available before and after those dates, and a veteran  is presumed to seek the maximum available benefit, the Board has recharacterized the appeal as now encompassing all four matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the March 6, 2007effective date of the award of service connection to  March 14, 2013, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and flare-ups, objective findings of forward flexion to no less than 35 degrees with objective evidence of pain on movement, a combined ranged of motion of the thoracolumbar spine of no less than 105 degrees, and incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during a twelve-month period.

3.  From the March 6, 2007 effective date of the award of service connection to March 14, 2013, the Veteran's lumbar spine disability was not manifested by objective findings of forward flexion to 30 degrees or less, evidence of any separately ratable neurological manifestations for which service connection has not already been granted, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a twelve-month period.

4.  Since March 15, 2013, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain, objective findings of forward flexion to no less than 10 degrees with objective evidence of pain on motion; without evidence of any separately ratable neurological manifestation(s) other than radiculopathy,  ankylosis, or incapacitating episodes having a total duration of at least 6 weeks during a twelve-month period.

5.  Since the March 6, 2007 effective  of the award of service connection to April 17, 2011, competent, probative evidence indicates that the Veteran experienced no more than mild lumbar radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

6.  Since April 18, 2011, competent, probative evidence indicates that the Veteran has experienced no more than moderate lumbar radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for service-connected lumbar spine disability, from March 6, 2007 to March 14, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015). 

2.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability at any point  prior to March 15, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015). 

3.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability, from March 15, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent disability for lumbar radiculopathy of the right lower extremity as a neurological manifestation of the Veteran's lumbar spine disability, from March 6, 2007 to April 17, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity, from April 18, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2007 pre-rating letter provided notice to the Veteran in connection with what was then a claim to reopen his previously denied claim for service connection for a back condition.  This letter indicated what information and evidence was necessary to reopen his claim and the underlying service connection claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the December 2012 SOC and the October 2015 SSOC included citation to the full rating criteria for evaluating diseases and injuries to the spine, as well as neurological manifestations of diseases and injuries to the spine, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration, the timing and form of which suffices, in part, for Dingess/Hartman.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records, private treatment records, including the report of a March 2013 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private chiropractor, as well as reports of VA examinations in January 2008, December 2012, August 2015, and September 2015.  Also of record and considered in connection with the appeal is the transcript of the June 2013 Board hearing, as well as written statements by the Veteran and his wife.  The Board finds that no further AOJ action to develop any claim herein decided, prior to appellate consideration, is required.

The Board notes that the Veteran has challenged the adequacy of the January 2008, December 2012, and September 2015 VA examinations.  See April 2011 Notice of Disagreement; January 2013 VA Form 9; November 2015 Letter from the Veteran.  As will be explained in more detail below, however, the Board finds that these VA examinations, as well as the other objective medical evidence of record, provides sufficient evidence to evaluate the Veteran's lumbar spine disability for which a higher rating is sought, and that no further examination in necessary in connection with the appeal herein decided.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the June 2013 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issues on appeal. Also, information was solicited regarding the Veteran's current symptoms and treatment, to include whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Board sought additional development in March 2015.

As indicated above, in March 2015, the Board remanded the Veteran's claims for additional development.  The Board instructed the AOJ to obtain any outstanding VA treatment records, to give the Veteran the opportunity to submit any additional records pertinent to his claim, and to schedule the Veteran for a VA neurological examination and a VA spine examination to address the current nature and severity of his service-connected lumbar spine disability.  The Board finds that the AOJ substantially complied with the remand directives, as new VA examinations were conducted in August and September 2015; the Veteran's VA treatment records, dated through November 2014, were associated with the claims file; and the Veteran was given another opportunity to submit additional evidence.  

In the March 2015 remand, the Board asked the examiner who was selected to perform the VA spine examination to offer a retrospective opinion concerning the nature and severity of the Veteran's lumbar spine disability since the effective date of the grant of service connection.  Although the September 2015 VA examination does not include a retrospective opinion, the Board notes that this request was incidental to the other development sought, namely the new examinations to address the current nature and severity of his lumbar spine disability, and that the contemporaneous medical evidence from the applicable period provides a sufficient basis upon which the Board may base its decision.  T

Under these circumstances, the  Board finds that the AOJ substantially complied with the March 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim for a higher rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

An April 2007 MRI report indicates that Veteran's vertebral bodies were normal in alignment without fracture or subluxation.  Spondylosis and disc degenerative changes were noted at L5-S1.  Overall, the Veteran's spinal canal was adequate in size, with the thecal sac and the nerve roots normal in appearance.  The Veteran was diagnosed with degenerative changes of the lower lumbar spine, especially at the L5-S1 disc space, which showed endplate inflammatory changes, spondylosis, and disc degenerative change; degenerative changes, L4 through S1 facet joints; and generalized decrease in bone marrow signal characteristics suggesting persistent or reactive red marrow. 

A May 2007 private narrative report notes the Veteran's complaint of increasingly-worse lower back pain and pain radiating down his right leg and occasionally into his right foot.  The Veteran also reported that the pain associated with his back interfered with his activities of daily living.  Upon examination, the chiropractor noted a restricted range of motion and objective evidence of painful motion on flexion; however, the Veteran's precise range of motion was not recorded.  Palpation revealed marked muscle spasms, tenderness, and fixation throughout the thoracic, lumbar, and lumbosacral paraspinal musculature bilaterally.  The Veteran was diagnosed with thoracic, lumbar, and lumbosacral subluxation complexes complicated by degenerative joint disease, and accompanied by radicular neuralgia.

An August 2007 private treatment record reflects the Veteran continued complaint of constant low back pain with exacerbations.  The Veteran denied any pain radiating down his leg, but stated that he had experienced it previously, and there was no weakness associated with the lower extremities.  A follow up treatment record reflects the Veteran statements that his low back pain was "a little bit better."  Again, he denied any radiating pain, and he also stated that his back did not interfere with his activities of daily living.  The Veteran also denied any weakness or motor loss associated in either his upper or lower extremities.  A third treatment record from August 2007 again reflects the Veteran's denial of radiating pain.  Upon examination, there was no nerve pain or loss of bladder or bowel control associated with his lumbar spine.  There was also no weakness of the lower extremities.

A December 2007 private treatment note reflects the Veteran's complaint of back pain and radiating pain to his right foot.  The assessment was sciatica.  The Veteran was prescribed bed rest from December 17 to December 26.

In January 2008, the Veteran underwent a VA examination in connection with what was then a claim for service connection.  During the examination, the Veteran reported constant pain, which he rated as a six out of ten, as well as flare-ups, during which his pain would increase to a nine out of ten.  The Veteran also reported radiating pain down the right posterior approximately three times a month that would last roughly one day to a week.  The Veteran stated that his pain was only relieved by bedrest, and he stated that he had nine incapacitating episodes in the past three months and that he had missed thirty days of work in the past three months.  The Veteran reported using a lumbar brace, as well as a cane on occasion.  He denied numbness, weakness, bladder complaints, or bowel complaints.  With regard to the functional effects caused by his lumbar spine, the examiner stated that he could stand for only twenty minutes at a time and could walk for a half-mile.  The examiner stated that the Veteran would be unable to work at times or would be restricted to a desk job, and that activities of daily living, including chores, chopping, and exercise, would also be affected.

Upon physical examination, the Veteran displayed an antalgic gait getting in and out of his seat.  X-rays revealed focal degenerative disc disease between the L5 and S1 with narrowed disc space.  The Veteran's range of motion was as follows: forward flexion to 35 degrees, with objective evidence of pain at 30 degrees; extension to 10 degrees; lateral flexion to both the right and left side to 10 degrees, with pain at 10 degrees; and rotation to both the left and right side to 20 degrees.  The examiner noted that the Veteran's range of motion was not further restricted following repetitive use testing due to pain, fatigue, incoordination, weakness, or lack of endurance.  Normal sensation to the lower extremities was noted, and the bilateral straight leg raise was negative.

A February 2008 VA treatment record documents the Veteran's report of walking three or more times a week for approximately 20 minutes.  A April 2008 private treatment note reflects assessments of low back pain and a positive straight leg raise, indicating sciatica on the right.

Another April 2008 private treatment note documents the Veteran's complaints of increased low back pain.  It was noted that the Veteran reported that the pain limited his ambulation.  He also complained of pain running down the back of the right leg.  He denied any numbness or tingling.  Upon examination, the Veteran's bilateral lower extremities were neurologically intact distally with motor and sensation in all three nerve groups with sensation intact.  Additionally, he had normal reflexes.  The Veteran was assessed as having low back pain, and treatment included anti-inflammatory medications and physical therapy.

An April 2008 VA treatment record notes the Veteran complaints of increasing lower back pain.  A May 2008 VA treatment record noted the Veteran's complaint of low back pain and radicular pain, and that he had been treated by an outside provider.  In May 2008, the Veteran was once again prescribed bed rest due to incapacitating episodes from May 19 to June 2.

In August 2008, the Veteran complained of low back pain radiating down his right leg.  He stated that he had been experiencing this radiating pain off and on for a year.  The treatment record noted that the Veteran's most recent MRI of his spine did not show any significant impingement on the neural structures.  Upon examination, the Veteran walked slowly with an antalgic gait favoring his right side.  Tenderness with palpation was noted over the para lumbar muscles at L5 and the gluteal area.  The Veteran's sensation was normal in both legs.  The Veteran was assessed with low back pain and sciatica in the right leg.

An August 2008 VA treatment record reflects that the Veteran reported exercising regularly three to four times a week for approximately thirty minutes each time.  In an April 2009 VA treatment record the Veteran reported walking with his wife one to two times a week.  In February 2010, the Veteran reported exercising two to three times a week

In April 2011, the Veteran complained of low back pain with subjective complaints of radicular symptoms involving the right lower extremity.  Upon examination, the physician noted that the Veteran was positive for sciatica of the right lower extremity and chronic lower back pain.  Neurological examination revealed normal motor function and coordinative reflexes in both lower extremities.  The Veteran was again prescribed bed rest due to incapacitating episodes from April 18 to April 24.

In a June 2011 VA treatment record, the Veteran was noted to have a moderate spasm to the L4-L5 area.   In an August 2011 letter, the Veteran's private physician noted that the Veteran's degenerative disc disease was often accompanied by sciatica of the right leg.  The physician also noted that the Veteran would require bed rest and medications to relieve the pain.

A December 2011 VA treatment record notes the Veteran's report that he was not exercising as much as before because he had been busy.  The Veteran stated that his back pain was persistent but was manageable with medication and stretching exercises.

In December 2012, the Veteran underwent another VA spine examination.  The diagnosis was lumbosacral strain with degenerative disc disease, L5-S1.  The Veteran stated that his pain was constant and that he wore a brace during the day.  He reported flare-ups that caused him to miss one and a half months' worth of work over the past twelve months.

On examination, range of motion testing revealed the following: forward flexion to 40 degrees, with objective evidence of pain at 20 degrees; 15 degrees of extension, with objective evidence of pain at 10 degrees; 10 degrees left and right lateral flexion, with objective evidence of pain at 10 degrees; and 15 degrees left and right lateral rotation, with objective evidence of pain at 15 degrees.  Following repetitive-use testing, the Veteran's range of motion was the same.  The examiner noted that the Veteran's lumbar spine disability did not cause additional functional loss.  The examiner also noted tenderness to palpation of the paraspinal muscles.  The Veteran exhibited normal muscle strength, reflexes and sensory findings.  Straight leg raising test results were negative.  The Veteran also denied radicular pain or any signs or symptoms associated with radiculopathy.  Furthermore, no other neurological abnormalities or findings related to the Veteran's lumbar spine disability were noted.  The examiner noted that the Veteran did not suffer from IVDS.  Finally, with regard to whether the Veteran's lumbar spine disability impacted his ability to work, the examiner stated that, according to the Veteran, his back had caused him to miss one and half months of work.

A March 2013 private treatment record notes the Veteran's statement that for the last five or six years his problems with lower back pain and right leg sciatica were "not too bad."  However, the Veteran stated that his current symptoms began "a week ago."  The Veteran's range of motion was recorded as follows: 10 degrees flexion, with moderate pain; 5 degrees of extension; 10 degrees left lateral flexion; and 5 degrees right lateral flexion.

In March 2013, the Veteran's private chiropractor performed an examination of the Veteran and completed a DBQ.  The Veteran was diagnosed with a lumbar strain, lumbar spondylosis, lumbar facet syndrome, and lumbar myofascial pain.  The Veteran's range of motion was as follows: 10 degrees flexion, with objective evidence of painful motion at 5 degrees; extension to 5 degrees, with objective evidence of painful motion at 0 degrees; 5 degrees right lateral flexion, with objective evidence of pain at 5 degrees; 10 degrees left lateral flexion, with objective evidence of pain at 5 degrees and 15 degrees; and left and right lateral rotation to 5 degrees, with objective evidence of pain at 5 degrees.  

The chiropractor noted that the Veteran could not perform repetitive-use testing due to pain, and found that the Veteran experienced functional loss including less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  The chiropractor noted tenderness in the paraspinal muscles, and also noted an abnormal gait.  The Veteran's muscle strength testing was less than normal, his deep tendon reflexes were normal, and his touch sensitivity was decreased on the right side.  Due to pain, the Veteran was unable to perform straight leg raising.  With regard to any neurological manifestations, the examiner noted that the Veteran experienced severe pain and paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  Further, the examiner noted mild pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  The examiner concluded that the Veteran's radicular symptoms involved the femoral nerve and the sciatic nerve on the right side.  Overall, the Veteran's right lower extremity radiculopathy was assessed as severe.  The chiropractor also opined that the Veteran's spine disability involved IVDS, and that it resulted in at least 4 weeks, but less than 6 weeks, of incapacitating episodes over the past 12 months.  With regard to whether the Veteran's lumbar spine disability affected his ability to work, the chiropractor opined that it did not, as he mostly did sedentary work.

In a June 2013 VA treatment record, the Veteran complained of low back pain with occasional radiculopathy to the right leg.

During his June 2013 Board hearing, the Veteran testified that he was presently employed in sedentary work.  He stated that he had stiffness in his back and that he would get period spasms which made it difficult to sit.  He also reported problems lifting heavy objects.  The Veteran also reported radiating pain down his right leg, and stated that it was sciatica.

In August 2015, the Veteran underwent a VA neurological examination.  The Veteran reported that he was still employed full-time at a desk job.  The Veteran reported constant back pain, but that he experienced flare-ups that lasted a half day to a whole day.  He also reported that, after his in-service injury, he began to notice shooting pain down his right leg which he characterized as mild.  He stated that, during flare-ups, he had difficulty walking, occasionally some numbness, and that sometimes it felt as though his right leg would give out.  Upon examination, the Veteran's sensory findings were generally normal, except a 40 decrease to pinprick in the right lower extremity.  On straight leg test, the Veteran experiencing radiating pain down his lower extremity.  The examiner noted that the Veteran's lumbar spine disability involved degenerative disc disease. With regard to the neurological manifestations of the Veteran's lumbar spine, the examiner noted that the, although there was no evidence of nerve root impingement on the April 2007 MRI, the location of the degenerative changes made it very plausible that at one time he had a herniated disc at this level and that it was now causing his ongoing right sciatica symptoms.  The examiner also opined that the severity of the Veteran's lumbar spine disability was not enough, however, to be associated with significant sensory or motor nerve involvement.

In September 2015, the Veteran underwent a VA spine examination.  The examiner diagnosed the Veteran with degenerative disc disease, L5-S1.  The Veteran reported flare-ups as a result of lower back and right sciatica pain that lasted only minutes at a time.  He stated he would need to stretch, exercise, and take medication during flare-ups.  The Veteran reported functional loss including an inability to bend over, difficulty carrying or lifting things, and difficulty dressing.

On examination, the Veteran's range of motion testing revealed the following: 15 degrees flexion; 5 degrees of extension; 10 degrees left and right lateral flexion; and 20 degrees left and right lateral rotation.  The examiner noted objective evidence of painful motion.  Following repetitive-use testing, the Veteran's range of motion was further limited to the following 10 degrees flexion; 3 degrees of extension; 10 degrees left and right lateral flexion; and 10 degrees left and right lateral rotation.  The examiner also noted localized tenderness or pain on palpation.  With regard to the Veteran's reported flare-ups, the examiner stated that the examination was medically consistent with the Veteran's statement describing functional loss, as a result of pain, during flare-ups.  The examiner noted no abnormal gait or abnormal spine contour.  The Veteran's muscle strength testing revealed active movement against some resistance, and his reflexes were normal.  His sensory findings were normal, and straight leg raising was negative.  With regard to the Veteran's lumbar radiculopathy of the right lower extremity, the examiner characterized it as moderate and involving the sciatic nerve.  While there was no evidence of ankylosis, the examiner confirmed the Veteran's diagnosis of IVDS, but noted that such had not required bed rest prescribed by a physician over the past twelve months.  With regard to the functional impact caused by the Veteran's lumbar spine disability on his ability to work, the examiner noted that the Veteran had to call in sick to work frequently, and that he was not able to carry objects.


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

Historically, in a February 2011 Board decision, the Veteran was granted service connection for a low back disability.  In a March 2011 rating decision, the AOJ effectuated the Board's decision and characterized the Veteran's disability a lumbosacral strain with degenerative disc disease, L5-S1.  The AOJ assigned an initial 10 percent rating, effective March 6, 2007, and a 20 percent rating, effective January 7, 2008.  An October 2015 rating decision increased the Veteran's rating to 40 percent, effective March 15, 2013.  Additionally, in the October 2015 rating decision, the AOJ awarded a separate, 20 percent rating for lumbar radiculopathy for the right lower extremity, effective April 18, 2011.

The Board notes that, while the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5242( for degenerative arthritis of the spine) all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran's lumbar radiculopathy for the right lower extremity disability has been rated under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Considering the pertinent evidence of record in light of the above-cited rating criteria and principles, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence supports assignment of an initial, 20 percent rating for the Veteran's lumbar spine disability from the  

In this regard, Board notes that the private treatment records, beginning in May 2007, note that the Veteran's lumbar spine disability resulted in restricted range of motion; unfortunately, the precise range of motion measurements were not provided.  The only objective range-of-motion testing results applicable to this period meet the objective criteria for the 20 percent rating under the General Rating Formula.  For example, the January 2008 examiner noted 35 degrees forward flexion which meets the criteria for a 20 percent rating; additionally, the Veteran's combined range of motion was 105 degrees, which also meet the criteria for a 20 percent rating.  Additionally, the December 2012 examiner noted 40 degrees forward flexion which also meets the criteria for a 20 percent rating and the Veteran's combined range of motion was 105 degrees, which both meet the criteria for a 20 percent rating.

However, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability at any point prior to March 15, 2013.

As indicated above, while range of motion testing demonstrated some loss of motion, at no point from March 6, 2007, to March 14, 2013, did testing results reveal that the Veteran's range of motion was limited to 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine.  As noted above, range of motion testing in January 2008 revealed forward flexion to 35 degrees, and range of motion testing in December 2012 revealed forward flexion to 40 degrees.  Furthermore, the Veteran's combined range of motion was 105 degrees during both examinations.  The Board also highlights the March 2013 private treatment record, reflect  wherein the Veteran clearly indicates that, for last five or six years,  his lower back pain and right leg sciatica were "not too bad," and that his increased difficulties started a week prior.

For the period since March 15, 2013, while the evidence reveals subjective complaints of pain, objective findings of forward flexion to no less than 10 degrees with objective evidence of pain, there is no evidence to suggest any ankylosis of the Veteran's  thoracolumbar spine.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability from March 15, 2013.

In reaching the above conclusions, the Board has considered any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula for the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  With regard to the period prior to March 15, 2013, the Board recognizes that, although the January 2008 and December 2012 VA examiners noted objective evidence of pain on motion, both examiners found that the Veteran's range of motion was not limited following repetitive-use testing, and there was no additional functional loss due to fatigue, incoordination, weakness, or lack of endurance.  Given the range of motion of forward flexion demonstrated by the Veteran at these examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees-which is consistent with the 20 percent rating under the General Rating Formula-even after taking the Veteran's accounts of pain and flare-ups into consideration.

Furthermore, for the period from March 15, 2013, the Veteran has been granted the maximum rating possible for limitation of motion for the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).

The Board further finds that, while the Veteran had been noted to suffer from disc problems, the evidence of record does not support a rating in excess of 20 percent under the Formula for Rating IVDS on the Basis of Incapacitating Episodes at any point prior to March 15, 2013.  While the Veteran clearly was prescribed bed rest due to incapacitating episodes by his private physician, the Board notes that those periods had a total duration of less than 4 weeks.  Specifically, the December 2007 period lasted only ten days, and the May-June 2008 period lasted for 15 days, for a total of only 25 days within a twelve month period.  Furthermore, the only other period for which bed rest was prescribed lasted only a week.  See 38 C.F.R. § 4.71a.

With regard to the period since March 15, 2013, while the Veteran has stated that he missed time from work due to his lumbar spine disability, the Veteran's treating physician noted in the March 2013 DBQ that the Veteran's disc problems resulted in at least 4 weeks but less than 6 weeks of incapacitating episodes over the past 12 months.  Thus, there is no basis upon which a rating in excess of 40 percent is warranted under the Formula for Rating IVDS on the Basis of Incapacitating Episode.  See 38 C.F.R. § 4.71a.

Although the Board has determined that the Veteran is not entitled to a rating in excess of 20 percent prior to March 14, 2013, or a rating in excess of 40 from March 15, 2013, the Board does finds that, in light of the pertinent evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, Note (1) provides a basis for the assignment of an additional, separate rating for neurological manifestations of the lumbar spine disability.

As noted in the Introduction, in an October 2015 rating decision, the AOJ a separate, 20 percent rating for lumbar radiculopathy of the right lower extremity and assigned a 20 percent rating, effective April 18, 2011.  

With regard to the period prior to April 18, 2011, as noted above, the Veteran's VA and private treatment records document numerous subjective complaints of pain radiating down his right leg.  Furthermore, in a May 2007 private treatment record, the Veteran was diagnosed with thoracic, lumbar, and lumbosacral subluxation complexes complicated by degenerative joint disease, and accompanied by radicular neuralgia.  In a December 2007 treatment note, the Veteran was assessed with sciatica, and in April 2008, a positive straight leg raise indicated sciatica on the right side.  Furthermore, the neurologist who conducted the August 2015 VA examination opined that, although the Veteran's April 2007 MRI did not contain evidence of nerve root impingement of the lumbar, it was very plausible that the Veteran had a herniated disc at some point, and that the Veteran's symptoms of radiculopathy were in fact associated with his lumbar spine disability.

Thus, the Board finds that, resolving all reasonable doubt in the Veteran's favor, since March 6, 2007, the date the Veteran filed his claim, the Veteran has been shown to have lumbar radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.  Moreover, considering the evidence in light of the applicable criteria, that disability warranted no more than the minimum 10 percent rating.  In this regard, the Veteran has intermittently complained of radiating pain.  Specifically, although the May 2007 private treatment record indicates radicular neuralgia, the Veteran denied radicular pain in August 2007.  Furthermore, in the January 2008 VA examination, straight leg testing was negative.  In August 2008, the Veteran complained of radiating pain only "off and on" for the prior year.  Also, the Veteran's VA treatment record prior to April 18, 2011, note that the Veteran was exercising regularly.  Finally, during the August 2015 VA examination, the Veteran himself described the post-service pain radiating down his right leg as mild.

As such, the Board finds that a separate 10 percent, but no higher rating, is warranted for lumbar radiculopathy of the right lower extremity from March 6, 2007 to April 17, 2011.

With regard to the assignment of a 20 percent rating for lumbar radiculopathy of the right lower extremity from April 18, 2011, considering the evidence pertinent to this period, and in light of the applicable rating criteria, the Board finds that the medical evidence of record does not support a rating in excess of 20 percent for the Veteran's lumbar radiculopathy of the right lower extremity.  In this regard, the Board notes that the March 2013 DBQ report notes that the Veteran's radiculopathy was severe; however, in a treatment record from the same month, the Veteran described his radicular pain as only a six out of ten, and it noted that the Veteran was responding well to treatment.  Furthermore, in the DBQ report, the examiner noted only decreased sensation, not absent sensation.  In a June 2013 VA treatment record, the Veteran complained of low back pain with only occasional radiculopathy.  Finally, in the September 2015 VA examination, the examiner noted that the Veteran's lumbar radiculopathy in the right lower extremity resulted in only moderate symptoms.  The examiner noted that the Veteran experienced constant pain, but that there was no evidence of paresthesias and/dysthesia or numbness, nor were there any other signs or symptoms of radiculopathy.

Based upon the evidence of record, the Board finds that, since April 18, 2011, the Veteran's lumbar radiculopathy of the right lower extremity has been consistent with no more than moderate incomplete paralysis of the right lower extremity that is wholly sensory in involvement.  Accordingly, a rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity, from April 18, 2011, is not warranted.

Also, since the March 6, 2007 effective date of the award of service connection, there is no medical evidence of any chronic neurological manifestations associated with lumbar spine disability, as defined in Note (1) of the General Rating Formula other than service-connected lumbar radiculopathy.  For example, the August 2007 private treatment record specifically notes that the Veteran did not experience loss of bowel or bladder control.  Furthermore, no treatment records mention any additional neurological manifestations.  The Board notes that, in an August 2011 statement, the Veteran's wife, a registered nurse, indicated that the Veteran experienced foot drop; however, such is inconsistent with the other evidence of record.  Specifically, none of the VA examiners or the private examiner indicated that the Veteran experienced foot drop.  Also, the Veteran's treatment records and VA examination reports consistently note normal motor function, and at no point has the Veteran complained of foot drop.  As such, the Board finds that there are no objective findings of any additional neurological manifestation of the Veteran's lumbar spine disability.  Thus, there is no basis for assigning a rating for any separately ratable neurological manifestation of lumbar spine disability in addition to the radiculopathy discussed above.  

In assessing the severity of the lumbar spine and associated radiculopathy under consideration, the Board has considered the Veteran's and his wife's assertions regarding his symptoms, which each is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above-other than to the extent higher ratings are herein granted-do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

Further, with regard to the Veteran's wife, the Board recognizes that, as a registered nurse, she is potentially competent to identify manifestations of the Veteran's lumbar spine disability, including the Veteran's range of motion and foot drop.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (holding that a nurse statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  However, her claim that the Veteran experienced foot drop is inconsistent with the other medical evidence of record, and she is not shown to have specialized knowledge regarding the neurological manifestations of a lumbar spine disability.

Also with regard to the Veteran and his wife's argument that the January 2008, VA examination was inadequate because the examiner did not perform range of motion testing using a goniometer, the Board finds that this argument is not supported by objective evidence, including the examination report itself, which documents range of motion testing results.  Furthermore, there is no objective evidence of record that contradicts, or even calls into question, the accuracy of the range-of-motion findings in the January 2008 VA examination.  Finally, the Veteran has not provided any objective findings that support or even raise the possibility of entitlement to a higher schedular rating.

Furthermore, with regard to the Veteran's argument that the December 2012 and September 2015 VA examinations are inadequate because the examiner did not review his claims file, the Board finds that this argument is also not supported by the objective record, including the examination reports themselves.  In fact, both examination reports clearly reflect consideration of the Veteran's pertinent medical history, and they provide appropriate, comprehensive findings sufficient for the Board to make a determination as to the issues on appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's lumbar spine disability or associated radiculopathy of the right lower extremity has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the April 2011 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's lumbar spine disability and associated radiculopathy of the right lower extremity at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disabilities, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected lumbar spine disability and lumbar radiculopathy of the right lower extremity.  As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran has actually or effectively been rendered unemployable due to his lumbar spine disability and/or lumbar radiculopathy of the right lower extremity at any point.  In fact, while the evidence of record suggest that the Veteran experiences difficulties at work, during the Veteran's June 2013 hearing, the Veteran specifically stated that he was presently employed.  Furthermore, during the January 2008 VA and August 2015 VA examinations, the Veteran stated that he was employed full-time in a desk job.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his lumbar spine disability and/or lumbar radiculopathy of the right lower extremity has not been expressly raised by the Veteran or reasonably raised by the record, and need not be addressed in conjunction with these claims.

For all of the foregoing reasons, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports the Veteran's entitlement to an initial, 20 percent rating for lumbar spine disability, from March 6, 2007 to March 14, 2013, as well as his entitlement to a separate, 10 percent rating for lumbar radiculopathy of the right lower extremity, from March 6, 2007 to April 17, 2011; but that the preponderance of the evidence is against assignment of any higher or additional rating for lumbar spine disability, and any higher rating for lumbar spine radiculopathy, at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



















      (CONTINUED ON NEXT PAGE)



ORDER

An initial 20 percent rating for lumbar spine disability, from March 6, 2007 to March 14, 2013, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 20 percent for the Veteran's lumbar spine disability, prior to March 15, 2013 is denied.

A rating in excess of 40 percent for lumbar spine disability, from March 15, 2013, is denied.

A separate, 10 percent rating for lumbar radiculopathy of the right lower extremity, from March 6, 2007 to April 17, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 20 percent lumbar radiculopathy of the right lower extremity, from April 18, 2011, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


